DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application aft final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has //been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shpunt et al.  (Publication: US 2018/0081178) in view of Shimura et al. (Publication: US 2008/0078758 A1)m Smith (Publication: 2016/0291689 A1) and Savransky et al. (Publication: 2014/0192066 A1).

Regarding claim 1, Shpunt discloses a device for generating graphics content, comprising: a memory ([0027], [0035] to [0038] - Fig. 1, Foveated Virtual Reality System comprising a memory.); 
[0027], [0035] to [0039] – As shown in Fig. 1, a GPU coupled to the memory to cause Foveated Virtual Reality System to perform method comprising:): 
obtaining a rendering command for a frame of the graphics content ([0008], [0034] to [0036], [0062]   - gaze tracking modules configured to detect and track eye motion on a frame of the image); 
obtaining an eye position of a user [0008], [0029] to [0032], [0034]  - determine the gaze direction of the eye motion and tracking the eye motion. ); 
determining a foveation parameter for a region of the graphics content based on the eye position ([0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system.); and 
rendering a tile, of the frame, corresponding to the region of the graphics content using the foveation parameter and the rendering command ([0008], [0029] to [0032], [0034], [0037] to [0039], [0045] -  where the GPU implemented the operation gaze tracking modules configured to detect and track eye motion, determine the gaze direction of the eye motion and tracking the eye motion and render the area of image data with line of sight and the detect and track eye motion.). 
However Shpunt does not explicitly disclose obtaining ... after obtaining ... 
[0057] - GPU outputs the image drawn after obtaining instruction ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt with obtaining ... after obtaining ... as taught by Shimura. The motivation for doing is to improve virtual environments application as taught by Shimura in paragraph(s) [0011] to [0012].
However Shpunt in view of Shimura, Smith, and Savransky do not explicitly disclose obtaining from a buffer shared with a second processor.
Smith discloses obtaining from a buffer shared with a second processor ([0059] In Example 12, the subject matter of Example 11 may optionally include, wherein the second processor copies content from the first display controller's frame buffer to the second display controller's frame buffer and wherein the second display controller displays segments of the second display controller's frame buffer corresponding to what the first individual is viewing on the first display.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt in view of Shimura with obtaining from a buffer shared with a second processor as taught by Smith. The motivation for doing so multiple display surfaces can be collaborated as taught by Smith in paragraph(s) [0001] to [0003].
However Shpunt in view of Shimura, and Smith do not disclose from a buffer shared by a central processing unit (CPU) and the GPU.
Savransky discloses a buffer shared by a central processing unit (CPU) and the GPU ([0024] - a buffer shared by a central processing unit (CPU) and the GPU). 


Regarding claim 2, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 1.
Shpunt discloses wherein the eye position is used to determine foveation parameters for each tile of a plurality of tiles corresponding to the frame of the graphics content ([0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system.). 

Regarding claim 3, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 1. 
Shpunt discloses obtaining a second rendering command for the frame of the graphics content ([0008], [0034] to [0036], [0062]   - gaze tracking modules configured to detect and track eye motion on a frame of the image. The operation is a computer operation that can be repeated, first, second, third... ect operations.); 
[0008], [0029] to [0032], [0034]  - determine the gaze direction of the eye motion and tracking the eye motion. The operation is a computer operation that can be repeated, first, second, third... ect operations.); 
determining a second foveation parameter for a second region of the graphics content based on the second eye position ([0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system. The operation is a computer operation that can be repeated, first, second, third... ect operations.); and 
rendering a second tile, of the frame, corresponding to the second region of the graphics content using the second foveation parameter and the second rendering command for the frame of the graphics content ([0008], [0029] to [0032], [0034], [0037] to [0039], [0045] -  where the GPU implemented the operation gaze tracking modules configured to detect and track eye motion, determine the gaze direction of the eye motion and tracking the eye motion and render the area of image data with line of sight and the detect and track eye motion for the frame of the image. The operation is a computer operation that can be repeated, first, second, third... ect operations.). 
Shimura discloses obtaining ... after rendering  ([0056] - accordance with an instruction from the CPU core , the GPU generates an image based on data for generating an image stored in the WRAM and draws the game image in the VRAM.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt in view of Shimura, Smith, and Savransky with obtaining ... after rendering  as taught by Shimura. The motivation for doing is to improve virtual environments application as taught by Shimura in paragraph(s) [0011] to [0012].

Regarding claim 4, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 1. 
Shpunt discloses the region is determined to be in the foveal vision of a user; and the tile is rendered at a higher resolution than other tiles corresponding to the frame of the graphics content based on the foveation parameter ([0046], [0060] to [0062] - [0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system .
system may be configured to capture both low and high resolution image data. the system may include one or more high resolution cameras as part of a head mounted display (or other headgear) and the high resolution camera(s) may be configured to over a field of view centered around the determined line of sight vector even if that line of sight vector is not directly to the front of the user (or head mounted system). the field of view over which high (or higher) resolution image data is captured may be smaller (possibly significantly smaller) that the field of view over which the low (or lower) resolution image data is captured. Additionally, according to some embodiments, the lower resolution image data may represent the background or peripheral area of a user's view while the higher resolution image data may represent a focal or center portion of the user's view.). 

Regarding claim 5, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 1. 
Shpunt discloses the region is determined to be in the peripheral vision of a user; and the tile is rendered at a lower resolution than other tiles corresponding to the frame of the graphics content based on the foveation parameter ([0046], [0060] to [0062] - [0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system .
system may be configured to capture both low and high resolution image data. the system may include one or more high resolution cameras as part of a head mounted display (or other headgear) and the high resolution camera(s) may be configured to over a field of view centered around the determined line of sight vector even if that line of sight vector is not directly to the front of the user (or head mounted system). the field of view over which high (or higher) resolution image data is captured may be smaller (possibly significantly smaller) that the field of view over which the low (or lower) resolution image data is captured. Additionally, according to some embodiments, the lower resolution image data may represent the background or peripheral area of a user's view while the higher resolution image data may represent a focal or center portion of the user's view.). 
. 
Regarding claim 6, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 1. 
Shpunt discloses wherein the foveation parameter corresponds to at least one selected from the group consisting of: a resolution; an antialiasing level; a blurring level; a filter; a level of geometric detail; and a texture mipmap level ([0046], [0060] to [0062] - [0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system .
system may be configured to capture both low and high resolution image data. the system may include one or more high resolution cameras as part of a head mounted display (or other headgear) and the high resolution camera(s) may be configured to over a field of view centered around the determined line of sight vector even if that line of sight vector is not directly to the front of the user (or head mounted system). the field of view over which high (or higher) resolution image data is captured may be smaller (possibly significantly smaller) that the field of view over which the low (or lower) resolution image data is captured. Additionally, according to some embodiments, the lower resolution image data may represent the background or peripheral area of a user's view while the higher resolution image data may represent a focal or center portion of the user's view.). 

Regarding claim 8, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 1. 
Shpunt discloses rendering command ([0008], [0037] to [0039] - Processors includes CPU and pass on the operation gaze tracking modules from the CPU and display).
Shimura discloses wherein the GPU obtains the command from the CPU ([0056] – GPU receives instruction from the CPU).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt in view of Shimura, Smith, and Savransky with wherein the GPU obtains the command from the CPU as taught by Shimura. The motivation for doing is to improve operation/performance as taught by Shimura in paragraph(s) [0012], [0060]. 

Regarding claim 9, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 8 including wherein the GPU obtains the command from the CPU as stated above.
Shimura discloses wherein a processor that is different than the GPU and the CPU (Abs, [0008], [0016] , [0052] to [0054], Fig. 1B -  The game in one computer device with GPU and CPU is shared with the other computer device with different GPU and CPU over a network.
There is a storage (i.g. memory ) in the computer devices that stores the shared information in order for the sharing to be worked between two computer devices. ). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt in view of Shimura, Smith, and Savransky with wherein a processor that is different than the GPU and the CPU as taught by Shimura. The motivation for doing is to improve virtual environments application as taught by Shimura in paragraph(s) [0011] to [0012]. 

Regarding claim 10, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 8.
Shpunt discloses the method further comprising generating the frame of the graphics content based on a plurality of tiles comprising the tile ( [0027], [0045] to [0046] - generate an augmented view of rendering with the lower resolution image data area may represent the background or peripheral area of a user's view while the higher resolution image data area may represent a focal or center portion of the user's view.
), wherein the frame of the graphics content is displayed on a virtual reality headset or a cellular handset ([0025], [0034] to [0036] – frame of the image data is displayed on a virtual reality headset. ). 

Regarding claim 11, Shpunt in view of Shimura, Smith, and Savransky disclose all the limitation of claim 10. 
Shpunt discloses wherein the device comprises the virtual reality headset or the cellular handset ([0025], [0034] to [0036] – Foveated Virtual Reality System comprises a a virtual reality headset.). 

Regarding claim 12, Shpunt discloses a method for generating graphics content comprising ([0027], [0035] to [0038] - Fig. 1, Foveated Virtual Reality System comprising a memory that generates graphics. 
[0027], [0035] to [0038] – As shown in Fig. 1, a processor coupled to the memory to cause Foveated Virtual Reality System to perform method comprising:): 
Obtaining, using a graphics processing unit (GPU), a rendering command for a frame of the graphics content ([0008], [0034] to [0036], [0039], [0062]   - gaze tracking modules configured to detect and track eye motion on a frame of the imag. [0027], [0035] to [0038] – As shown in Fig. 1, a GPU coupled to the memory to cause Foveated Virtual Reality System to perform method comprising:e); 
obtaining an eye position of a user [0008], [0029] to [0032], [0034]  - determine the gaze direction of the eye motion and tracking the eye motion. ); 
determining a foveation parameter for a region of the graphics content based on the eye position ([0008], [0034] to [0036], [0062]  – a predictive, foveated virtual reality system determines eye motions, line of sight, for each of the areas corresponding to the frame of image. a system configured to implement a Predictive, Foveated Virtual reality system may determine a predictive line of sight vector for a user of the system.); and 
rendering , using the processor, a tile of the frame, corresponding to the region of the graphics content using the foveation parameter and the rendering command ([0008], [0029] to [0032], [0034], [0037] to [0039], [0045] -  where the GPU implemented the operation gaze tracking modules configured to detect and track eye motion, determine the gaze direction of the eye motion and tracking the eye motion and render the area of image data with line of sight and the detect and track eye motion.). 
However Shpunt does not explicitly disclose obtaining ... after obtaining ... 
Shimura discloses obtaining ... after obtaining ... ([0057] - GPU outputs the image drawn after obtaining instruction ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt with obtaining ... after obtaining ... as taught by Shimura. The motivation for doing is to improve virtual environments application as taught by Shimura in paragraph(s) [0011] to [0012].
However Shpunt in view of Shimura, Smith do not explicitly disclose obtaining from a buffer shared with a second processor.
Smith discloses obtaining from a buffer shared with a second processor ([0059] In Example 12, the subject matter of Example 11 may optionally include, wherein the second processor copies content from the first display controller's frame buffer to the second display controller's frame buffer and wherein the second display controller displays segments of the second display controller's frame buffer corresponding to what the first individual is viewing on the first display.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt in view of Shimura with obtaining from a buffer shared with a second processor as taught by Smith. The motivation for doing so multiple display surfaces can be collaborated as taught by Smith in paragraph(s) [0001] to [0003].
However Shpunt in view of Shimura, and Smith do not disclose from a buffer shared by a central processing unit (CPU) and the GPU.
Savransky discloses a buffer shared by a central processing unit (CPU) and the GPU ([0024] - a buffer shared by a central processing unit (CPU) and the GPU). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shpunt in view of Shimura, and Smith with a buffer shared by a central processing unit (CPU) and the GPU as taught by Savransky. The motivation for doing so operation can be performed dynamically as taught by Savransky in paragraph(s) [0004].
Remaining rejection, see claim 1.

Regarding claim 13, see rejection on claim 2.
Regarding claim 14, see rejection on claim 3.
Regarding claim 15, see rejection on claim 4.
Regarding claim 16, see rejection on claim 5.
Regarding claim 17, see rejection on claim 6.
Regarding claim 19, see rejection on claim 8.
Regarding claim 20, see rejection on claim 9.
Regarding claim 21, see rejection on claim 10.

Regarding claim 22, Shpunt discloses a non-transitory computer-readable medium for generating graphics content, the non-transitory computer-readable medium storing a program containing instructions that, when executed by a processor of a device, cause the device to perform a method comprising ([0035] to [0038], [0042] to [0044] - Some or all of these software components or any data structures described herein may be stored (e.g., as instructions or structured data) in system memory 120, in persistent storage, or may be stored on a non-transitory computer-readable medium and execute by a processor, causes Foveated Virtual Reality System to perform method comprising:): 
remaining rejection, see claim 1 and claim 12.

Regarding claim 23, see rejection on claim 6.

Regarding claim 24, see rejection on claim 8.

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant’s argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Savransky reference.  
Regarding claims 2 - 11, and 13 – 21, 23, and 24, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 12, and 22 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 12, and 22 respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616